        Case: 3:19-cv-00136-bbc Document #: 19 Filed: 04/17/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

KARL HANKEY,

                              Plaintiff,

vs.                                                      Case No.: 19-cv-136-bbc

NANCY BERRYHILL,
    Commissioner of Social Security,

                              Defendant.


                                     NOTICE OF APPEAL



       Notice is hereby given that Karl Hankey, by his attorney, Dana W. Duncan, Duncan
Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United States
Court of Appeals for the Seventh Circuit, an order dated March 20, 2020 and the judgment dated
March 20, 2020 by Federal District Judge Barbara Crabb which affirmed the decision of the
Defendant, Nancy Berryhill, Commissioner of Social Security, denying plaintiff’s
application for disability insurance benefits under 42 U.S.C. §§ 216(i) and 223.
       Dated this 16th day of April, 2020.


                                                    DUNCAN DISABILITY LAW, S.C.
                                                    Attorneys for the Plaintiff


                                                    /s/ Dana W. Duncan
                                                    Dana W. Duncan
                                                    State Bar I.D. No. 01008917
                                                    555 Birch St
                                                    Nekoosa, WI 54457
                                                    (715) 423-4000
